DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 9/16/2021.
Amendment to claims 37, 48 and 51, acknowledged and accepted, the claim objection has been withdrawn.
Amendment to claim 51 acknowledged and accepted, the 112(b) rejection therefore has been withdrawn.

Response to Arguments/Amendment
Applicant's arguments filed 9/16/2021, have been fully considered but they are not persuasive. Applicant provides arguments (page 10) asserting lack of support that the blacklist is included in the measurement instruction.  Examiner respectfully disagrees.  Applicant’s attention is drawn to Deivasigamani that support the determination, instruction includes the black list of cells.  For instance, Deivasigamani discloses device comprising an LTE user (UE) wherein the instruction that are configured to, when executed by the processor maintain a list of access points the list of access points comprises a black list of enhanced NodeB’s (eNBs) (that is, cells) (abstract; para. 0038, 0083; see also Deivasigamani claims 1, 2).  The teaching therefore, is implicit with disclosure showing that instructions received include the black list of cells.  As disclosed, LTE mobile device (also commonly referred to as user 
Applicant further argues (page 11) that “On the contrary, MAGADI RANGAIA H teaches only that in "E-UTRAN, neighbor cell lists are not explicit i.e. they do not positively identify cells: they simply indicate a frequency and, optionally, a list of "Not Allowed" (blacklisted) cells that mobiles should not attempt to access." See paragraph [0199]”.  The examiner respectfully disagrees.  Magadi was referred to address the recited limitation - comparing the power and/or the quality of the detected signals to a respective threshold, and only reporting information on a cell if the measured signal power and/or quality is greater than the configured threshold - and not as the applicant alleges “On the contrary, MAGADI RANGAIA H teaches only that in "E-UTRAN, neighbor cell lists are not explicit i.e. they do not positively identify cells: they simply indicate a frequency and, optionally, a list of "Not Allowed" (blacklisted) cells that mobiles should not attempt to access."  
As noted above Applicant’s attempt to overcome the limitation addressed by Magadi, is deemed not persuasive, the rejection is maintained.  As to applicant’s remarks, there is no suggestion or disclosure in Deivasigamani or Magadi Rangaiah separately or in any proper combination that render obvious the features claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the 
Per the Supreme Court ruling in the KSR case the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  Any motivation to combine references, whether articulated in the references themselves or supported by evidence of the knowledge of a skilled artisan, is sufficient to combine those references to arrive at the claimed process.  The motivation supported by the record and found by the Board need not be the same motivation articulated in the patent for making the claimed combination.” 
Outdry, 859 F.3d at 1370-71, citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007).  
Applicant further remarks (page 15), regarding claim 51, “Futaki is silent to any disclosure regarding transmitting a measurement instruction in a dedicated message comprising at least a black list of cells on which information is not required.”  Examiner respectfully disagrees with applicant’s assessment of the rejection primarily because Futaki discloses the limitation as recited.  
	Futaki discloses, a method of obtaining cell information, the method performed by a base station in a cellular communication network and comprising the steps of:
transmitting a measurement instruction in a dedicated message comprising at least a black list of cells on which information is not required (the measurement instruction unit 21 of the base station 20 in fig. 3 requests the radio terminal (UE) in a configuration message transmitted thereto to execute a Logged MDT and to acquire information on a not allowed cell) (paras. 0009, 0065, 0149, 0154); 
receiving information related to at least one cell not on the black list of cells from a user equipment (UE) which received the dedicated message (UE, after detecting coverage hole, tries to detect whether there is a black listed cell in the neighborhood. In the present exemplary embodiment, it is assumed that a black listed cell is detected (S25: Detect black listed cell), if there is a black listed cell in the neighborhood, the radio terminal (UE) performs measurement and logging of the black listed cell (S26)) (para. 0236-0240); and 
wherein a signal power or quality threshold is included by the base station (if a cell in which the radio terminal is not allowed to be served, the determination may be made based on whether or not received quality is greater than or equal to a preset value) (para. 0164).
Examiner has cited particular columns and line numbers or page numbers and sections in the reference as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-38, 40-50, is/are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani et al (hereinafter Deivasigamani) (US 2013/0090115) in view of Magadi Rangaiah et al (hereinafter Magadi) (US 2012/0135732).
	Regarding claim 32, Deivasigamani discloses a method of reporting cell information (para. 0003, 0005), the method performed by a mobile device in communication with a base station of a cellular communications network and comprising the steps of:
receiving a measurement instruction at the mobile device from the base station (equipment (UE)) accordingly consults and maintains a listing of “blacklisted” eNBs that are unsuitable for connection (rather than basing eNB selection solely on received signal strength), the blacklist is populated with e.g., historical data, eNB capabilities, etc.) (paras. 0007, 0083); 
detecting signals (identifies available access points to which the client device may potentially connect) while not connected to the base station (idle state) from at least one cell that is not currently serving the mobile device and ascertaining the identity of the at least one cell (paras. 0005, 0073, 0084); 
comparing (identifies available access points to which the client device may potentially connect, client device proceeds to compare the identified available access points to the access points indicated on the blacklist) the identity of the at least one cell to a black list of cells on which the mobile device is requested not to report (para. 0071); 
acquiring the System Information from at least one cell which is not in the black list of cells (each UE has two RRC states, and within the RRC_IDLE state, the UE can inter alia, monitor control channels, perform neighbor cell measurements, acquire system information, etc.) (paras. 0057, 0084); 
establishing a connection to the base station (Deivasigamani discloses methods and apparatus enabling connection and/or re-connection to an access point (e.g., base stations or access points, para. 0012) of a network based on both reception characteristics and also the access point's likelihood to successfully connect or re-connect) (abstract; paras. 0003, 0005, 0011, 0012); 
reporting information on at least one of the cells not in the black list of cells (mobile device, also commonly referred to as user equipment (UE) according to the invention, consults and maintains a listing of “blacklisted" eNBs that are unsuitable for connection, it is also disclosed the memory subsystem may include a so-called "whitelist", where the whitelist identifies base stations which are temporarily and/or permanently preferred for use as reportable) (paras. 0067, 0083, 0107); and 
wherein the mobile device reports information on the cell with a highest power that is not in the black list of cells (It is notoriously known and as Deivasigamani discloses, LTE cellular networks handle cell selection, cell re-selection, and handover on the basis of received signal strength wherein the received signal strength is a measurement of the signal power as received at the mobile device and has been a computationally efficient metric for a mobile device to ascertain the relative quality of signals received from multiple base stations) (paras. 0007, 0090); and 
wherein the measurement instruction comprises the black list of cells (for instance, Deivasigamani discloses device comprising an LTE user (UE) wherein the instruction that are configured to, when executed by the processor maintain a list of access points, the list of access points comprises a black list of enhanced NodeB’s (eNBs) (that is, cells) (abstract; para. 0038, 0083; see also Deivasigamani claims 1, 2).
	Deivasigamani does not disclose comparing the power and/or the quality of the detected signals to a respective threshold, and only reporting information on a cell if the measured signal power and/or quality is greater than the configured threshold.  
Magadi discloses comparing a signal power and/or a quality of the detected signals to a respective threshold, and only reporting (providing) information on a cell if the measured signal power and/or quality is greater than a configured threshold (paras. 0006, 098, 0099, 0114, 0213).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the power or quality of detected signals to a respective threshold and report cell information if the measured power or quality is greater than the threshold as taught by Magadi with the system of Deivasigamani for the benefit of determine that the candidate cell is suitable and identify if the detected or candidate cells would be better suited for connection rather than the serving cell, that is, avoid cells that are not suitable for connection.
	Regarding claim 33, Deivasigamani discloses wherein the measurement instruction is received while the mobile device is in idle mode (receive measurements for cell at start 201, 202, fig. 2, as received by the MS) (para. 0105).
	Regarding claim 34, Deivasigamani wherein the measurement instruction is received in a broadcast message (para. 0171).
	Regarding claim 35, Deivasigamani discloses wherein the measurement instruction is received while the UE (mobile device) is in connected mode (UE is in normal operation of a candidate cell) (para.0171).  
	Regarding claim 36, Deivasigamani discloses wherein the measurement indication is received in a dedicated message to the mobile device (common priorities or individual priorities received through dedicated signaling) (paras. 0167, 0171).  
	Regarding claim 37, Deivasigamani discloses wherein the dedicated message is an RRC message (para. 0083, 0084).   
	Regarding claim 38, Deivasigamani discloses wherein the RRC message is included in an RRC Connection Release message (implied with the LTE cellular network standard and is designed to frequently break and re-establish connections with the mobile device to maximize the overall network performance) (paras. 0006, 0008).  
	Regarding claim 40, Deivasigamani discloses comparing the identity of the at least one cell to a white list of cells on which the mobile device is requested to report (the memory subsystem may include a so-called "whitelist", where the whitelist identifies base stations which are temporarily and/or permanently preferred for use) (para. 0107).
	Regarding claim 41, Deivasigamani discloses wherein the measurement instruction comprises the white list of cells (paras. 0015, 0039, 0107).   
	Regarding claim 42, Deivasigamani discloses wherein the mobile device only acquires system information for cells in the white list of cells, or the mobile device prioritizes acquiring system information for cells in the white list of cells (paras. 0057, 0058).  
 	Regarding claim 43, Deivasigamani discloses wherein the mobile device only reports information on cells in the white list, or the mobile device prioritizes reporting information for cells in the white list (para. 0107).  
	Regarding claim 44, Deivasigamani discloses wherein a specific black list is provided for intra frequency cells which may be detected, at least one specific frequency, and/or inter RAT cells which may be detected (a mobile device searches for and/or monitors all base stations, and narrows base station selection to only a subset of the base stations based on the maintained listing, for instance, a handset may only consider base stations that have not been blacklisted) (para. 0054).  
	Regarding claim 45, Deivasigamani discloses wherein a specific black list is provided for inter frequency cells which may be detected (list of access points includes a blacklist of access points that are unavailable for connection, and the identification of the first access point is based at least in part on the first access point both (i) not being on the blacklist and (ii) having a desirable received signal strength) (paras. 0014, 0099, 0100).   
	Regarding claim 46, Deivasigamani discloses wherein the steps of receiving, detecting, comparing, and acquiring are performed while the mobile device is in an idle state (within the RRC_IDLE state, the UE can inter alia perform receive broadcast or multicast data, operate in discontinuous reception modes (DRX), monitor control channels, perform neighbor cell measurements, acquire system information, and other miscellany) (para. 0084).   
	Regarding claim 47, Deivasigamani discloses wherein the method is initiated in response the mobile device transitioning to an active state for a purpose unrelated to measurements (para. 0085).
	Regarding claim 48, Deivasigamani discloses wherein the cell identity is the physical cell identity and the reported information includes at least one of PCI, ECGI, TA and PLMN ID (para. 0057).  
	Regarding claim 49, Deivasigamani discloses wherein the step of detecting signals is performed at frequencies previously indicated for cell reselection in a System Information message (paras. 0057, 0084, 0086).  
	Regarding claim 50, Deivasigamani discloses wherein the black list is all, or a subset of, a black list received in a System Information message (within the system information block SIB) (paras. 0099, 0107).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Futaki (US 2013/0196650).
	Regarding claim 51, Futaki discloses a method of obtaining cell information, the method performed by a base station in a cellular communication network and comprising the steps of:
transmitting a measurement instruction in a dedicated message comprising at least a black list of cells on which information is not required (the measurement instruction unit 21 of the base station 20 in fig. 3 requests the radio terminal (UE) in a configuration message transmitted thereto to execute a Logged MDT and to acquire information on a not allowed cell) (paras. 0009, 0065, 0149, 0154); 
receiving information related to at least one cell not on the black list of cells from a user equipment (UE) which received the dedicated message (UE, after detecting coverage hole, tries to detect whether there is a black listed cell in the neighborhood. In the present exemplary embodiment, it is assumed that a black listed cell is detected (S25: Detect black listed cell), if there is a black listed cell in the neighborhood, the radio terminal (UE) performs measurement and logging of the black listed cell (S26)) (para. 0236-0240); and 
wherein a signal power or quality threshold is included by the base station (if a cell in which the radio terminal is not allowed to be served, the determination may be made based on whether or not received quality is greater than or equal to a preset value) (para. 0164).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.